Citation Nr: 0422100	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO continued 10 and 30 
percent evaluations assigned to service-connected tinea pedis 
and bilateral pes planus, respectively. 

In a statement to the RO, dated in June 2000, the veteran 
appeared to have raised the issues of entitlement to service 
connection for a disability manifested by pinched nerves in 
his lower back, cardiovascular disability, chest pain, right 
arm disability, disability manifested by dizzy spells, 
blurred vision, dyslexia, and carpal tunnel syndrome as 
secondary to the service-connected bilateral pes planus.  In 
that same statement, the veteran also requested entitlement 
to non-service-connected pension benefits.  As all of the 
aforementioned issues have not been developed for appellate 
review, they are referred to the RO for appropriate action. 


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim despite the fact that the 
VCAA did not take effect until after the veteran had 
perfected his appeal.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reflects that the veteran has not been 
provided notices required by the VCAA.  On remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate his claims for increased 
evaluations for his service-connected tinea pedis and 
bilateral pes planus.

Additionally, with respect to the veteran's tinea pedis, the 
Board notes that there has been a change in the law affecting 
the adjudication of a claim for an increased evaluation for 
tinea pedis, which is currently evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  Effective August 30, 2002, the 
rating criteria applicable to evaluating skin conditions 
under 38 C.F.R. § 4.118, have been amended.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).  The RO noted the change in 
rating criteria in its July 2003 supplemental statement of 
the case.  Nevertheless, the veteran has argued that his skin 
condition has worsened since he was last examined by VA, and 
he has submitted evidence that was received by the Board in 
July 2004, which tends to support his contention.  Therefore, 
he should be afforded a new VA examination which evaluates 
his symptomatology in terms pertinent to the rating criteria 
that were in effect when he filed his claim, as well as the 
rating criteria as amended during the pendency of his appeal.  
See 38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49,596-99 (July 
31, 2002).

The veteran's service-connected bilateral pes planus is 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2003).  Under that code, a 30 percent evaluation 
is warranted for severe bilateral acquired flat foot; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  Pronounced 
pes planus; marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 50 
percent rating if the impairment is bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2003).  In this case, the 
April 2003 VA examination report does not completely address 
the aforementioned rating criteria.  Another examination is 
therefore required, especially in light of the veteran's 
contention of worsening.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of what is required to substantiate his 
claims for higher ratings, and of the 
information or evidence he should submit, 
as well as the information or evidence 
that VA will yet obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159 (2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected tinea pedis or 
pes planus since April 2003.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.

3.  Thereafter, the veteran should be 
scheduled for a VA dermatological 
examination to determine the current 
severity of his service-connected tinea 
pedis.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies are to be 
accomplished.  The examiner should be 
asked to discuss the presence (including 
degree) or absence of ulceration, 
exfoliation, crusting, systemic or 
nervous manifestations, exudation, 
itching, lesions and disfigurement.  In 
addition, the examiner must report all 
locations where the appellant's skin 
disorder appears (the percentage of the 
entire body) and express an opinion as to 
whether it is on an exposed area, 
disfiguring, or exceptionally repugnant.  
Moreover, the examiner should comment as 
to whether, in the past 12 months, the 
appellant has required systemic therapy, 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
frequency he has used such therapy should 
be noted.  The examiner should note 
whether the appellant has used a topical 
therapy in the past 12 months.  All 
findings should be reported in detail.  
The rationale for all opinions should be 
explained in detail.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the severity of his service-
connected bilateral pes planus.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to determine all 
current manifestations associated with 
the veteran's bilateral pes planus and to 
comment on its severity.  

Specifically, the examiner should address 
whether the veteran has pronounced 
symptoms such as marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  A complete 
rationale for all opinions expressed must 
be provided.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  All 
evidence of record should be considered, 
including the evidence received at the 
Board in July 2004.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures, codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, as well as the 
regulations found at 38 C.F.R. § 3.159, 
are fully satisfied.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
which should address all evidence 
received since the July 2003 SSOC.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

